DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US2013/0307655A1).
Saito discloses the claimed invention as follows (refer to Figs. 1-6):
Claim 1. A surface mount inductor comprising: 
a coil (1) including a winding portion (see Fig. 1) formed by winding a conducting wire, such that both ends are located on the outer circumference, and a pair of extension portions (1a) that extend from the outer circumference of the winding portion; 
a molded body (3) which contains a metal magnetic powder and in which the coil is embedded; and 
a pair of outer terminals (5) disposed on the molded body and connected to the extension portions, wherein the molded body has a pair of principal surfaces (Fig. 6, front and rear surfaces) opposite to each other, a pair of end surfaces (Fig. 6, left and right surfaces) that are adjacent to the pair of principal surfaces and that are opposite to each other, and side surfaces (Fig. 6, top and bottom surface) that are adjacent to the pair of principal surfaces and the pair of end surfaces and that are opposite to each other, one of the principal surfaces serving as a mounting surface that includes a recessed portion (two lower side portions where terminals 5 are formed; see Fig. 4) so as to have an elevated region (raised central portion; see Fig. 4) located at a relatively high position and a lowered region (lower side portions where terminals 5 are formed; see Figs. 4 and 6) located at a relatively low position, the coil is embedded in the molded body such that the winding axis of the winding portion becomes parallel to the recessed portion of the mounting surface of the molded body, and the pair of extension portions extend from the outer circumference of the winding portion toward the mounting surface and are arranged so as to be exposed at the lowered region (see Fig. 4) of the mounting surface and connected to the pair of outer terminals in the lowered region.
Claim 2. The surface mount inductor according to Claim 1, wherein the mounting surface includes a region connecting the elevated region to the lowered region (see Fig. 4), and the extension portions extend to be exposed at the region connecting the elevated region to the lowered region and at the lowered region (see Fig. 4).
Claim 3/8. The surface mount inductor according to Claim 1/2, wherein the molded body has end surfaces adjacent to the mounting surface, and the outer terminals are arranged so as to extend from the lowered region to the end surfaces.
Claim 5/9/11. The surface mount inductor according to Claim 2/3/8, wherein the outer terminals extend along the region connecting the elevated region to the lowered region and along the lowered region (see Fig. 6).
Claim 7/17/18/20. The surface mount inductor according to Claim 1/2/3/5, wherein L2 is more than L1, where the direction in which the pair of end surfaces are opposite to each other is denoted as an L-direction, the length in the L-direction of the extension portion in the lowered region is denoted as L1, and the length in the L-direction of the outer terminal in the lowered region is denoted as L2. See Figs. 4 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sung (KR2014038781A).
Saito discloses the limitations of claims 4, 10, 14 and 19 as follows (limitations not disclosed are crossed out, below):
Claim 4. The surface mount inductor according to Claim 3, wherein the extension portions are also exposed at the end surfaces (see Fig. 4), 
Claim 10. The surface mount inductor according to Claim 4, wherein the outer terminals extend along the region connecting the elevated region to the lowered region and along the lowered region (see Fig. 6).
Claim 14. The surface mount inductor according to Claim 4, 

Claim 19. The surface mount inductor according to Claim 4, wherein L2 is more than L1, where the direction in which the pair of end surfaces are opposite to each other is denoted as an L-direction, the length in the L-direction of the extension portion in the lowered region is denoted as L1, and the length in the L-direction of the outer terminal in the lowered region is denoted as L2. See Figs. 4 and 6.
Saito discloses the claimed invention, except for the outer terminals extending onto the end surfaces such that the extension portions are connected to the outer terminals at the end surfaces.
However, such an outer terminal design, in which the terminals are present on the lower surface as well as on the end surfaces, is known in the art. See Fig. 3 of Sung, showing the extension portions exposed at both the bottom surface end the end surfaces, and connected to terminals 130 formed thereon. 
In view of the teachings of Sung, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the extension portions 1a in Saito so as to be exposed at both the bottom surface end the end surfaces, and connected to terminals 5, the terminals 5 extending on both the lower surface and end surfaces. One of ordinary skill in the art would have found it obvious to do so, as a matter of choosing among known outer terminal configurations. Such a substitution would have had predictable results. 
Regarding claim 14, in Rather, in Saito L2 is more than L1. However, a change in the length L2 of the outer terminal relative to the length L1 of the extension portion is not deemed to patentably distinguish the claimed invention over the prior art, as such a modification is deemed to merely constitute a design consideration. 
Claims 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Saito discloses the claimed invention, except for L1 being equal to L2, where the direction in which the pair of end surfaces are opposite to each other is denoted as an L-direction, the length in the L-direction of the extension portion in the lowered region is denoted as L1, and the length in the L-direction of the outer terminal in the lowered region is denoted as L2.
Rather, in Saito L2 is more than L1. However, a change in the length L2 of the outer terminal relative to the length L1 of the extension portion is not deemed to patentably distinguish the claimed invention over the prior art, as such a modification is deemed to merely constitute a design consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729